

Exhibit 10.1

AMENDMENT NO. 3 TO
REVOLVING CREDIT AND SECURITY AGREEMENT
THIS AMENDMENT NO. 3 (this "Amendment") is entered into as of December 11, 2013,
by and among TECUMSEH PRODUCTS COMPANY, a corporation organized under the laws
of the State of Michigan (“Tecumseh Products”), TECUMSEH COMPRESSOR COMPANY, a
corporation organized under the laws of the State of Delaware (“Tecumseh
Compressor”), TECUMSEH PRODUCTS OF CANADA, LIMITED, a Canadian corporation
(“Tecumseh Products Canada”), and EVERGY, INC., a corporation organized under
the laws of the State of Delaware (“Evergy”) (Tecumseh Products, Tecumseh
Compressor, Tecumseh Products Canada, and Evergy are each a “Borrower”, and
collectively “Borrowers”), PNC BANK, NATIONAL ASSOCIATION ("PNC"), the various
financial institutions named therein or which hereafter become a party thereto
(together with PNC, collectively, "Lenders") and PNC, as agent for the Lenders
(in such capacity, "Agent").
BACKGROUND
A.    Borrowers, Agent and Lenders are parties to a Revolving Credit and
Security Agreement dated as of April 21, 2011, as amended by Amendment No. 1 to
Revolving Credit and Security Agreement dated December 30, 2011, as amended by
Amendment No. 2 to Revolving Credit and Security Agreement dated November 6,
2013 (as amended, restated, supplemented or otherwise modified from time to
time, the "Loan Agreement") pursuant to which Agent and Lenders provide
Borrowers with certain financial accommodations; and
B.    In connection with the foregoing, Borrowers have requested that Agent and
Lenders amend certain provisions of the Loan Agreement, and Agent and Lenders
are willing to do so on the terms and conditions in this Amendment.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Definitions. All capitalized terms not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement.
(a)    Section 1.2 of the Loan Agreement is amended to delete the defined terms
for “Commitment Percentage”, “Equipment Advance Rate”, and “Hedging Contracts”.
(b)    Section 1.2 of the Loan Agreement is amended to add the following new
defined terms in appropriate alphabetical order:

1

--------------------------------------------------------------------------------



"Alternate Source" has the meaning set forth in the definition of Federal Funds
Open Rate.
"Amendment No. 3" means Amendment No. 3 to Revolving Credit and Security
Agreement among Agent, Lenders, and Borrowers dated as of December 11, 2013.
"Amendment No. 3 Closing Date" means the date of Amendment No. 3.
“Cash Management Liabilities” has the meaning provided in the definition of
“Cash Management Products and Services.”
“Cash Management Products and Services” means agreements or other arrangements
under which Agent or any Lender or any Affiliate of Agent or a Lender provides
any of the following products or services to any Borrower: (a) credit cards; (b)
credit card processing services; (c) debit cards and stored value cards; (d)
commercial cards; (e) ACH transactions; and (f) cash management and treasury
management services and products, including without limitation controlled
disbursement accounts or services, lockboxes, automated clearinghouse
transactions, overdrafts, interstate depository network services. The
indebtedness, obligations and liabilities of any Borrower to the provider of any
Cash Management Products and Services (including all obligations and liabilities
owing to such provider in respect of any returned items deposited with such
provider) (the “Cash Management Liabilities”) shall be “Obligations” hereunder,
guaranteed obligations under any Guaranty (including the guaranty contained in
this Agreement) and secured obligations under any Guarantor Security Agreement,
as applicable, and otherwise treated as Obligations for purposes of each of the
Other Documents. The Liens securing the Cash Management Products and Services
shall be pari passu with the Liens securing all other Obligations under this
Agreement and the Other Documents, subject to the express provisions of Section
11.5.
“CEA” means the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
“CFTC” means the Commodity Futures Trading Commission.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines,

2

--------------------------------------------------------------------------------



interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.
“Commodities Hedge Agreement” means any and all transactions, agreements, or
documents now existing or hereafter entered into by any Borrower that provides
for a commodity swap or option with respect to, or similar transactions, for the
purpose of hedging Borrowers’ exposure to fluctuations in commodity prices.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.
“Contract Rate” has the meaning set forth in Section 3.1.
“Covered Entity” means (a) each Borrower, each of Borrower’s Subsidiaries, all
Guarantors and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person means the direct or indirect
(x) ownership of, or power to vote, 25% or more of the issued and outstanding
equity interests having ordinary voting power for the election of directors of
such Person or other Persons performing similar functions for such Person, or
(y) power to direct or cause the direction of the management and policies of
such Person whether by ownership of equity interests, contract or otherwise.
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
“Eligible Contract Participant” means an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligible Real Property” means Real Property of a Borrower that is items (i)
through (iv) in the definition of Mortgaged Real Property, that is appraised by
an appraiser that is acceptable to Agent, in its reasonable discretion, on a
Fair Market Value basis, and that Agent, in its sole discretion exercised in
good faith, deems eligible, based on such considerations as Agent may from time
to time deem appropriate including whether the Real Property is subject to a
perfected, first priority Lien in favor of Agent and no other Lien (other than a
Permitted Encumbrance). In addition, Real Property shall not be Eligible Real
Property if (i) it does not conform in all material respects to all material
standards imposed by any Governmental Body which has regulatory authority over
such Real Property or the use or sale thereof, (ii) it is subject to any
agreement that limits, conditions or restricts any Borrower’s

3

--------------------------------------------------------------------------------



or Agent’s right to sell or otherwise dispose of such Real Property, or (iii)
all of the Term Loan Release Conditions have not been satisfied with respect to
the Mortgaged Real Property.
“Eligibility Date” means, with respect to each Borrower and Guarantor and each
Swap, the date on which this Agreement or any Other Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any Other Document
is then in effect with respect to such Borrower or Guarantor, and otherwise it
shall be the Effective Date of this Agreement and/or such Other Document(s) to
which such Borrower or Guarantor is a party).
“Excluded Hedge Liability or Liabilities” means, with respect to each Borrower
and Guarantor, each of its Swap Obligations if, and only to the extent that, all
or any portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Borrower’s and/or Guarantor’s failure to
qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Borrower or Guarantor for any reason to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap; (b) if a guarantee of a Swap
Obligation would cause such obligation to be an Excluded Hedge Liability but the
grant of a security interest would not cause such obligation to be an Excluded
Hedge Liability, such Swap Obligation shall constitute an Excluded Hedge
Liability for purposes of the guaranty but not for purposes of the grant of the
security interest; and (c) if there is more than one Borrower or Guarantor
executing this Agreement or the Other Documents and a Swap Obligation would be
an Excluded Hedge Liability with respect to one or more of such Persons, but not
all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.
“Excluded Taxes” means, with respect to Agent, any Lender, Participant, Issuer
or any other recipient of any payment to be made by or on account of any
Obligations, (a) Taxes imposed on or measured by its overall net income (however
denominated), branch profit Taxes, and franchise Taxes (in lieu of net income
Taxes), (i) imposed by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable

4

--------------------------------------------------------------------------------



lending office is located, or (ii) that are Other Connection Taxes, (b) in the
case of a Foreign Lender, any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new lending office), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrowers
with respect to such withholding Tax pursuant to Section 3.10(a), (c) Taxes
attributable to such recipient’s failure to comply with Section 3.10(e), or (d)
any Taxes imposed under FATCA.
“Fair Market Value” means, with respect to Real Property of any Person, the fair
market value thereof (based on not longer than a 12-month sales period) as
determined in a manner acceptable to the Agent from time to time by an appraiser
acceptable to the Agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Flood Laws” means all Applicable Laws relating to policies and procedures that
address requirements placed on federally regulated lenders under the National
Flood Insurance Reform Act of 1994 and other Applicable Laws related thereto.
“Foreign Currency Hedge” means any foreign exchange transaction, including spot
and forward foreign currency purchases and sales, listed or over-the-counter
options on foreign currencies, non-deliverable forwards and options, foreign
currency swap agreements, currency exchange rate price hedging arrangements, and
any other similar transaction providing for the purchase of one currency in
exchange for the sale of another currency entered into by any Borrower,
Guarantor and/or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” has the meaning assigned in the definition
of Lender-Provided Foreign Currency Hedge.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrowers are resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under this Agreement and (b) to the extent not otherwise described in
clause (a), Other Taxes.

5

--------------------------------------------------------------------------------



“Insolvency Event” means, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code), or
regulatory restrictions, (b) has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it or has called a meeting of its creditors, (c) admits in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business, (d) with respect to a Lender, such Lender is
unable to perform hereunder due to the application of Applicable Law, or (e) in
the good faith determination of Agent, has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment of a type described in clauses (a) or (b), provided
that an Insolvency Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person or such
Person’s direct or indirect parent company by a Governmental Body or
instrumentality thereof if, and only if, such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Body or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.
“Interest Rate Hedge Liabilities” has the meaning assigned in the definition of
Lender-Provided Interest Rate Hedge.
“Law(s)” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond judgment authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Body, foreign or domestic.
“Lender-Provided Foreign Currency Hedge” means a Foreign Currency Hedge which is
provided by any Lender and for which such Lender confirms to Agent in writing
prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Borrower,
Guarantor, or any of their respective Subsidiaries that is party to such
Lender-Provided Foreign Currency Hedge shall, for purposes of this Agreement and
all Other Documents be “Obligations” of such Person and of each other Borrower
and Guarantor, be guaranteed obligations under any Guaranty and secured
obligations under any Guarantor Security Agreement, as applicable, and otherwise
treated as Obligations

6

--------------------------------------------------------------------------------



for purposes of the Other Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person; provided that “Foreign Currency Hedge
Liabilities” with respect to any non-Borrower Subsidiary of a Borrower or a
Guarantor excludes liabilities owing to any provider of any Lender-Provided
Foreign Currency Hedge that does not contain “PNC” in its name. The Liens
securing the Foreign Currency Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents, subject to the express provisions of Section 11.5.
“Margined Value” means 80% of the Net Orderly Liquidation Value of Borrower’s
Eligible Equipment, plus 75% of the Fair Market Value of Borrowers’ Eligible
Real Property, minus $2,250,900.
“Non-Defaulting Lender” means, at any time, any Lender holding a Revolving
Commitment that is not a Defaulting Lender at such time.
“Non-Qualifying Party” means any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.
“Note” means, collectively, the Term Note and the Revolving Credit Note.
“Other Connection Taxes” shall mean, with respect to Agent, Lender or other
recipient, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such tax (other than connections
arising from such recipient having executed, delivered, become a party to,
performed its obligations under, received payments under or engaged in any other
transaction pursuant to or enforced this Agreement or sold or assigned an
interest in the Advances).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any Other Document or from the execution, delivery,
performance or enforcement or registration of, from the receipt or perfection of
a security interest under, or otherwise with respect to, this Agreement or any
Other Document, except any such Taxes that are Other Connection Taxes imposed
with respect to an assignment.
“Pledge Agreement” means that certain Pledge Agreement executed by Borrowers in
favor of Agent dated as of the Closing Date and any other pledge agreements
executed subsequent to the Closing Date by any other Person to secure the
Obligations.
“Qualified ECP Loan Party” means each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding

7

--------------------------------------------------------------------------------



$10,000,000 or (b) an Eligible Contract Participant that can cause another
person to qualify as an Eligible Contract Participant on the Eligibility Date
under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
“Reportable Compliance Event” means that any Covered Entity becomes a Sanctioned
Person, or is charged by indictment, criminal complaint or similar charging
instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
“Revolving Commitment” means, as to any Lender, the obligation of such Lender
(if applicable), to make Revolving Advances and participate in Letters of
Credit, in an aggregate principal and/or face amount not to exceed the Revolving
Commitment Amount (if any) of such Lender.
“Revolving Commitment Amount” means, as to any Lender, the Revolving Commitment
amount (if any) set forth below such Lender’s name on the signature page to
Amendment No. 3 (or, in the case of any Lender that became party to this
Agreement after the Amendment No. 3 Closing Date pursuant to Section 16.3(c) or
(d), the Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement).
“Revolving Commitment Percentage” means, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page to Amendment No. 3 (or, in the case of any Lender that became
party to this Agreement after the Amendment No. 3 Closing Date pursuant to
Section 16.3(c) or (d), the Revolving Commitment Percentage (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement).
“Sanctioned Country” means a country subject to a sanctions program maintained
under any Anti-Terrorism Law.
“Sanctioned Person” means any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“Swap” means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).

8

--------------------------------------------------------------------------------



“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Body, including any interest, additions to tax or penalties applicable
thereto.    
"Term Loan" has the meaning set forth in Section 2.4.
“Term Loan Commitment” means, as to any Lender, the obligation of such Lender
(if applicable), to fund a portion of the Term Loan in an aggregate principal
equal to the Term Loan Commitment Amount (if any) of such Lender.    
“Term Loan Commitment Amount” means, as to any Lender, the term loan commitment
amount (if any) set forth below such Lender’s name on the signature page to
Amendment No. 3 (or, in the case of any Lender that became party to this
Agreement after the Amendment No. 3 Closing Date pursuant to Section 16.3(c) or
(d), the term loan commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted upon any
assignment by or to such Lender pursuant to Section 16.3(c) or (d).
“Term Loan Commitment Percentage” means, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page to Amendment No. 3 (or, in the case of any Lender that became
party to this Agreement after the Amendment No. 3 Closing Date pursuant to
Section 16.3(c) or (d), the Term Loan Commitment Percentage (if any) of such
Lender as set forth in the applicable Commitment Transfer Supplement), as the
same may be adjusted upon any assignment by or to such Lender pursuant to
Section 16.3(c) or (d).
“Term Loan Pledge Account” means an account at PNC that is subject to the Term
Loan Pledge Agreement into which the remaining $12,749,100 balance of the Term
Loan will be advanced and then disbursed in accordance with terms and conditions
of this Agreement. The Term Loan Pledge Account is part of the Collateral.
“Term Loan Pledge Agreement” means that certain Pledge Agreement executed by one
or more of the Borrowers in favor of Agent dated as of the Amendment No. 3
Closing Date with respect to the Term Loan and any other pledge agreements
executed after the Amendment No. 3 Closing Date by any Person to secure the
Obligations.
"Term Loan Rate" means (a) with respect to Term Loans that are Domestic Rate
Loans, an interest rate per annum equal to the sum of the Applicable Margin

9

--------------------------------------------------------------------------------



plus the Alternate Base Rate and (b) with respect to Term Loans that are
Eurodollar Rate Loans, the sum of the Applicable Margin plus the Eurodollar
Rate.
“Term Loan Release Conditions” means that each of the following exists at the
same time and is satisfactory to Agent in its sole discretion:
(i)    No Default or Event of Default exists or would be caused by any transfer
from the Term Loan Pledge Account.
(ii)    Agent has received fully executed originals of (1) a Mortgage on the
real property located at 5683 Hines Drive, Ann Arbor, Michigan; (2) a Mortgage
on the real property located at 420 S. Maumee Street, Tecumseh, Michigan; and
(3) all documents listed on the Preliminary Closing Checklist attached as
Exhibit C to Amendment No. 3 (as well as all documents and agreements listed on
the Preliminary Closing Checklist that do not require a signature), including a
legal opinion with respect to the First Amendment to Deed of Trust covering
opinions similar to the opinions provided in Sections 1 and 4 of the opinion
letter delivered by Honigman Miller Schwartz and Cohn LLC at the Amendment No. 3
Closing Date.
(iii)    Agent has received new surveys (or an existing survey with respect to
the Real Property commonly known as 5683 Hines Drive, Ann Arbor, Michigan, which
shall have been re-certified to Agent and the title insurance company as of a
date on or about the Amendment No. 3 Closing Date), appraisals, and
environmental studies and reports (which studies and reports have been prepared
by independent environmental engineering firms reasonably satisfactory to Agent)
for the Mortgaged Real Property.
(iv)    Within no more than 29 days of the Amendment No. 3 Closing Date, Agent
has received evidence satisfactory to Agent that the Mortgage for the 5683 Hines
Drive, Ann Arbor, Michigan Real Property has been recorded with the Washtenaw
County Register of Deeds, and the Mortgage for the 420 S. Maumee Street,
Tecumseh, Michigan Real Property has been recorded with the Lenawee County
Register of Deeds.
(v)    Agent has received, for the Mortgaged Real Property, fully paid mortgagee
title insurance policies (or binding commitments to issue title insurance
policies, marked to Agent’s satisfaction to evidence the form of such policies
to be delivered with respect to the Mortgages), each in standard ALTA form,
issued by a title insurance company reasonably satisfactory to Agent, in an
amount equal to the fair market value of the applicable parcel of Mortgaged Real
Property insuring the applicable Mortgage to create a valid first-priority Lien
on such parcel of Mortgaged Real Property with no exceptions (including survey
exceptions), other than exceptions, if any, agreed to in writing by Agent in its
sole discretion.
"Term Note" means the promissory note described in Section 2.4 of this
Agreement.

10

--------------------------------------------------------------------------------



(c)    The following defined terms in Section 1.2 of the Loan Agreement are
amended to read as follows:
“Advance Rates” shall mean, collectively, the Receivables Advance Rate and the
Inventory Advance Rate.
“Advances” means and includes the Revolving Advances, Letters of Credit, as well
as the Term Loan.
“Anti-Terrorism Laws” means any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
“Applicable Margin” means, for Revolving Advances and the Term Loan, as of the
Closing Date through September 30, 2011, the applicable percentage specified
below:


APPLICABLE MARGINS FOR DOMESTIC RATE LOANS


APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
Revolving Advances
Revolving Advances
1.25%
2.25%



Thereafter, effective as of the first Business Day following receipt by Agent of
the Average Undrawn Availability Report for the previous fiscal quarter (each
day of such delivery, an “Adjustment Date”), the Applicable Margin for each type
of Advance shall be adjusted, if necessary, to the applicable percent per annum
set forth in the pricing table set forth below corresponding to the Average
Undrawn Availability for the calendar quarter period ending on the last day of
the most recently completed calendar quarter prior to the applicable Adjustment
Date (each such period, a “Calculation Period”):

11

--------------------------------------------------------------------------------



TIER
AVERAGE UNDRAWN AVAILABILITY
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
 
 
Revolving Advances
Term Loan
Revolving Advances
Term Loan
I
Greater than $25,000,000


1%


2%


2%


3%
II
Greater than $10,000,000 but less than or equal to $25,000,000






1.25%






2%






2.25%






3%
III
Less than or equal to $10,000,000


1.50%


2%


2.50%


3%



If the Borrowers do not timely deliver the Average Undrawn Availability Report,
each Applicable Margin shall be conclusively presumed to equal the highest
Applicable Margin specified in the pricing table set forth above until the date
of delivery of the Average Undrawn Availability Report, at which time the rate
will be adjusted based upon Average Undrawn Availability reflected in the
Average Undrawn Availability Report.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, the
Agent determines that (a) the Average Undrawn Availability as previously
calculated as of any applicable date was inaccurate, and (b) a proper
calculation of Average Undrawn Availability would have resulted in different
pricing for any period, then (i) if the proper calculation of the Average
Undrawn Availability would have resulted in higher pricing for such period, the
Borrowers shall automatically and retroactively be obligated to pay to the
Agent, promptly upon demand by the Agent, an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of the Average Undrawn Availability would have resulted in
lower pricing for such period, Lenders shall automatically and retroactively be
obligated to pay to the Borrowers, promptly upon demand by the Borrowers, an
amount equal to the excess of the amount of interest and fees that was actually
paid for such period over the amount of interest and fees that should have been
paid for such period; provided, that, if as a result of any restatement or other
event a proper calculation of the Average Undrawn Availability would have
resulted in higher pricing for one or more periods and lower pricing for one or
more other periods (due to the shifting of income or expenses from one period to
another period or any similar reason), then the amount payable by the Borrowers
pursuant to clause (i) above shall be based upon the excess, if any, of the
amount of interest and fees that should have been paid for all applicable
periods over the amounts of interest and fees actually paid for such periods,
and the amount payable by the Lenders pursuant to clause (ii) above shall be
based upon the excess, if any, of the amount of interest and fees that

12

--------------------------------------------------------------------------------



was actually paid for all applicable periods over the amounts of interest and
fees that should have been paid for such periods.
"Cash Dominion Triggering Event" means (a) the occurrence of an Event of Default
that is continuing, or (b) that Undrawn Availability is less than or equal to
(i) $10,000,000 for 5 consecutive Business Days, or (ii) $7,500,000 on any
Business Day.
“Defaulting Lender” means any Lender that: (a) has failed, within 2 Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable, of Advances, (ii) if applicable, fund any portion of its
Participation Commitment in Letters of Credit or (iii) pay over to Agent,
Issuer, or any Lender any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies Agent in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including a
particular Default or Event of Default, if any) has not been satisfied; (b) has
notified Borrowers or Agent in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including a particular
Default or Event of Default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit; (c) has failed, within 2 Business Days after request by Agent,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Advances and, if
applicable, participations in then outstanding Letters of Credit under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Agent’s receipt of such certification in form
and substance satisfactory to Agent; (d) has become the subject of an Insolvency
Event; or (e) has failed at any time to comply with the provisions of Section
2.20(d) with respect to purchasing participations from the other Lenders,
whereby such Lender’s share of any payment received, whether by setoff or
otherwise, is in excess of its pro rata share of such payments due and payable
to all of the Lenders.
“Earnings Before Interest and Taxes” shall mean for any period the sum of (i)
net income (or loss) of Borrowers on a Consolidated Basis for such period as
calculated on a first-in-first-out basis (excluding extraordinary gains), plus
(ii) all interest expense of Borrowers on a Consolidated Basis for such period
(excluding interest expense relating to accounts receivable factoring to the
extent not classified as debt on a balance sheet in accordance with GAAP if
expensed in calculating net income), plus (iii) all charges against income of
Borrowers on a Consolidated Basis for such period for federal, state and local
taxes.

13

--------------------------------------------------------------------------------



“Eligible Equipment” means Equipment of a Borrower that is appraised by an
appraiser that is acceptable to Agent on a Net Orderly Liquidation Value basis,
and that Agent, in its reasonable discretion, deems eligible, based on such
considerations as Agent may from time to time deem appropriate, including
whether the Equipment is subject to a perfected, first priority Lien in favor of
Agent and no other Lien (other than a Permitted Encumbrance). In addition,
Equipment shall not be Eligible Equipment if it (i) does not conform to all
material standards imposed by any Governmental Body which has regulatory
authority over such goods or the use or sale thereof, (ii) is located outside
the continental United States, Canada, or at a location that is not otherwise in
compliance with this Agreement, (iii) is the subject of an Intellectual Property
Claim; (iv) is subject to a License Agreement or other agreement that limits,
conditions or restricts any Borrower’s or Agent’s right to sell or otherwise
dispose of such Equipment, unless Agent is a party to a Licensor/Agent Agreement
with the Licensor under such License Agreement; (v) is situated at a location
not owned by a Borrower unless the owner or occupier of such location has
executed in favor of Agent a Lien Waiver Agreement; (vi) the full purchase price
for such Equipment has not been paid by a Borrower; (vii) is not in good working
order and condition (ordinary wear and tear excepted) or is used or held for use
by a Borrower other than in the Ordinary Course of Business of such Borrower; or
(viii) constitutes a "fixture" under the applicable laws of the jurisdiction in
which such Equipment is located.
“Excluded Collateral” means (i) any loan or note receivables owing by Tecumseh
Products India, Ltd. to Tecumseh Products and any security therefor; and (ii)
and the stock of non-US and non-Canadian subsidiaries. In no event, however,
does Excluded Collateral include any Equipment or any Intellectual Property.
"Financial Covenant Triggering Event" means (a) the occurrence of an Event of
Default that is continuing, or (b) that Undrawn Availability is less than or
equal to (i) $12,500,000 for 5 consecutive Business Days, or (ii) $10,000,000 on
any Business Day.
“Formula Amount” shall mean an amount as calculated at any time and from time to
time equal to the Borrowing Base, minus such reserves as the Agent may in its
reasonable discretion deem proper and necessary from time to time, including
with respect to Priority Payables. But no reserves may be implemented at any
time with respect to Permitted Hedging Contracts that are not provided by PNC,
any Lender, or any of their respective Affiliates.
“General Intangibles” means and includes as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all payment intangibles, all choses in action, causes of action,
corporate or other business records, inventions, designs, patents, patent
applications, equipment formulations, manufacturing procedures, quality control
procedures, trademarks, trademark applications, service marks, trade secrets,
goodwill, copyrights, design

14

--------------------------------------------------------------------------------



rights, software, computer information, source codes, records and updates,
registrations, licenses, franchises, customer lists, tax refunds, tax refund
claims, computer programs all claims under guaranties, security interests or
other security held by or granted to such Borrower to secure payment of any of
the Receivables by a Customer (other than to the extent covered by Receivables)
all rights of indemnification and all other intangible property of every kind
and nature (other than Receivables and the Excluded Collateral).
“Governmental Body” means any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to a government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Hedge Liabilities” means collectively, the Foreign Currency Hedge Liabilities
and the Interest Rate Hedge Liabilities.
“Interest Rate Hedge” means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.
“Lender” and “Lenders” has the meaning ascribed to such term in the preamble to
this Agreement and shall include each Person which becomes a transferee,
successor or assign of any Lender. For the purpose of provision of this
Agreement or any Other Document which provides for the granting of a security
interest or other Lien to the Agent for the benefit of Lenders as security for
the Obligations, “Lenders" shall include any Affiliate of a Lender to which such
Obligation (specifically including any Hedge Liabilities and any Cash Management
Liabilities) is owed.
“Lender-Provided Interest Rate Hedge” means an Interest Rate Hedge which is
provided by any Lender and with respect to which such Lender confirms to Agent
in writing prior to the execution thereof that it: (a) is documented in a
standard International Swap Dealers Association, Inc. Master Agreement or
another reasonable and customary manner; (b) provides for the method of
calculating the reimbursable amount of the provider’s credit exposure in a
reasonable and customary manner; and (c) is entered into for hedging (rather
than speculative) purposes. The liabilities owing to the provider of any
Lender-Provided Interest Rate Hedge (the “Interest Rate Hedge Liabilities”) by
any Borrower, Guarantor, or any of their

15

--------------------------------------------------------------------------------



respective Subsidiaries that is party to such Lender-Provided Interest Rate
Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Borrower and Guarantor, be
guaranteed obligations under any Guaranty and secured obligations under any
Guarantor Security Agreement, as applicable, and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person; provided that “Interest
Rate Hedge Liabilities” with respect to any non-Borrower Subsidiary of a
Borrower or a Guarantor excludes liabilities owing to any provider of any
Lender-Provided Interest Rate Hedge that does not contain “PNC” in its name. The
Liens securing the Hedge Liabilities shall be pari passu with the Liens securing
all other Obligations under this Agreement and the Other Documents, subject to
the express provisions of Section 11.5.
“Maximum Revolving Advance Amount” means $34,000,000.
“Mortgaged Real Property” means the Real Property commonly known as (i) 2700
West Wood Street, Paris, Tennessee, (ii) 200 Elm Street, Aylmer, Ontario,
Canada, (iii) 5683 Hines Drive, Ann Arbor, Michigan, (iv) 420 S. Maumee Street,
Tecumseh, Michigan, and (v) any other Real Property subject to a Mortgage.
“Obligations” means and includes any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by any Borrower or Guarantor or any Subsidiary of any Borrower or
any Guarantor to Issuer, Lenders or Agent (or to any other direct or indirect
subsidiary or affiliate of Issuer, any Lender or Agent) of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Borrower and any indemnification obligations payable by
any Borrower arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest, fees or other amounts is allowable or allowed in such
proceeding), whether or not evidenced by any note, guaranty or other instrument,
whether arising under any agreement, instrument or document, (including this
Agreement, the Other Documents, Lender-Provided Interest Rate Hedges,
Lender-Provided Foreign Currency Hedges and any Cash Management Products and
Services) whether or not for the payment of money, whether arising by reason of
an extension of credit, opening or issuance of a letter of credit, loan,
equipment lease, establishment of any commercial card or similar facility or
guarantee, under any interest or currency swap, future, option or other similar
agreement, or in any other manner, whether arising out of overdrafts or deposit
or other accounts or electronic funds transfers (whether through automated
clearing houses or otherwise) or out of Agent’s or any Lender’s non-receipt of
or inability to collect funds or otherwise not being made whole in connection
with depository

16

--------------------------------------------------------------------------------



transfer check or other similar arrangements, whether direct or indirect
(including those acquired by assignment or participation), absolute or
contingent, joint or several, due or to become due, now existing or hereafter
arising, contractual or tortious, liquidated or unliquidated, regardless of how
such indebtedness or liabilities arise or by what agreement or instrument they
may be evidenced or whether evidenced by any agreement or instrument, including,
but not limited to, (i) any and all of any Borrower’s or any Guarantor’s
Indebtedness and/or liabilities (and any and all indebtedness, obligations
and/or liabilities of any Subsidiary of any Borrower or any Guarantor) under
this Agreement, the Other Documents or under any other agreement between Issuer,
Agent or Lenders and any Borrower and any amendments, extensions, renewals or
increases and all costs and expenses of Issuer, Agent and any Lender incurred in
the documentation, negotiation, modification, enforcement, collection or
otherwise in connection with any of the foregoing, including but not limited to
reasonable attorneys’ fees and expenses and all obligations of any Borrower to
Issuer, Agent or Lenders to perform acts or refrain from taking any action, (ii)
all Hedge Liabilities and (iii) all Cash Management Liabilities. Notwithstanding
anything to the contrary contained in the foregoing, the Obligations shall not
include any Excluded Hedge Liabilities.
“Other Documents” means, collectively, the Mortgages, the Canadian Security
Documents, the Note, the Questionnaire, any Guaranty, any Guarantor Security
Agreement, any Pledge Agreement, the Term Loan Pledge Agreement, any
Lender-Provided Interest Rate Hedge, any Lender-Provided Foreign Currency Hedge,
and any and all other agreements, instruments and documents, including
guaranties, pledges, powers of attorney, consents, interest or currency swap
agreements or other similar agreements and all other writings heretofore, now or
hereafter executed by any Borrower or any Guarantor and/or delivered to Agent or
any Lender in respect of the transactions contemplated by this Agreement, in
each case together with all extensions, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.
“Participation Commitment” means the obligation hereunder of each Lender holding
a Revolving Commitment to buy a participation equal to its Revolving Commitment
Percentage (subject to any reallocation pursuant to Section 2.23(b)(iii)) in the
Letters of Credit issued hereunder.
“Permitted Encumbrances” means:
(a)    Liens in favor of Agent for the benefit of Agent and Lenders;
(b)    Liens for taxes, assessments or other governmental charges not delinquent
or being Properly Contested;
(c)    Liens disclosed in the financial statements referred to in Section 5.5,
the existence of which Agent has consented to in writing;

17

--------------------------------------------------------------------------------



(d)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(e)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds and other obligations of like nature arising in the Ordinary Course
of Business;
(f)    Liens arising by virtue of the rendition, entry or issuance against any
Borrower or any Guarantor, or any property of any Borrower or any Guarantor, of
any judgment, writ, order, or decree for so long as each such Lien (x) is in
existence for less than 20 consecutive days after it first arises or is being
Properly Contested and (y) is at all times junior in priority to any Liens in
favor of Agent;
(g)    mechanics’, workers’, materialmen’s, warehouse, statutory landlord or
other like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested;
(h)    Liens placed upon fixed assets hereafter acquired to secure a portion of
the purchase price thereof, provided that (x) any such lien shall not encumber
any other property of any Borrower and (y) the aggregate amount of Indebtedness
secured by such Liens incurred as a result of such purchases during any fiscal
year shall not exceed the amount provided for in Section 7.8;
(i)    Canadian statutory Liens in respect of deemed statutory trusts under
pensions benefits and employment standards legislation that are subordinate and
junior to Agent’s Liens;
(j)    [Reserved]; and
(k)    Liens disclosed on Schedule 1.2; provided that such Liens shall secure
only those obligations which they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Borrower.
“Permitted Hedging Contracts” means: (i) a Lender-Provided Interest Rate Hedge;
(ii) an Interest Rate Hedge or Foreign Currency Hedge that (A) is documented in
a standard International Swap Dealer Association Agreement, (B) provides for the
method of calculating the reimbursable amount of the provider's credit exposure
in a reasonable and customary manner, (C) is entered into for hedging (rather
than speculative) purposes, (D) is unsecured, and (E) is with a generally
recognized counterparty with combined capital and surplus of at least
$100,000,000, on a

18

--------------------------------------------------------------------------------



consolidated basis with such counterparty’s parent company; and (iii) a
Commodities Hedge Agreement entered into by a Borrower for hedging the commodity
price-fluctuation risk attendant to such Borrower’s business activities, which
is entered into in the Ordinary Course of Business and not for speculative
purposes, with a generally recognized counterparty with combined capital and
surplus of at least $100,000,000, on a consolidated basis with such
counterparty’s parent company.
“Required Lenders” means Lenders (not including any Defaulting Lender) holding
more than 50% of either (a) the aggregate of (x) the Revolving Commitment
Amounts of all Lenders (excluding any Defaulting Lender) and (y) the outstanding
principal amount of the Term Loan, or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances and Term Loans, plus (y) the Maximum Undrawn Amount of all outstanding
Letters of Credit; provided, however, if there are fewer than three Lenders,
Required Lenders means all Lenders (excluding any Defaulting Lender).
“Revolving Advances” means Advances other than Letters of Credit and the Term
Loan.
“Senior Debt Payments” shall mean and include all cash actually expended by
Borrowers on a Consolidated Basis to make (a) interest payments on any Advances
hereunder, plus (b) principal payments on the Term Loan (other than principal
payments made from amounts in the Term Loan Pledge Account), plus (c) payments
for all fees, commissions and charges set forth herein and with respect to any
Advances, plus (d) capitalized lease payments, plus (e) payments with respect to
any other Indebtedness for borrowed money (which, for clarity, includes fees and
expenses with respect to accounts receivable factoring to the extent that the
fees and expenses were added back in the calculation of Earnings Before Interest
and Taxes).
“Undrawn Availability” at a particular date means an amount equal to (a) the
lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance Amount,
minus (b) the sum of (i) the outstanding amount of Advances (other than the Term
Loan), plus (ii) the Maximum Undrawn Amount, plus (iii) all amounts due and
owing to any Borrower’s trade creditors that are 60 days or more past due, plus
(iv) fees and expenses for which Borrowers are liable but which have not been
paid or charged to Borrowers’ account, the calculation of which shall be
acceptable to Agent in its reasonable discretion.
(d)    Section 2.1 of the Loan Agreement is amended to read as follows:
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement specifically including Section 2.1(b), each Lender,
severally and not jointly, will make Revolving Advances to Borrowers in
aggregate amounts outstanding at any time equal to such Lender’s Revolving
Commitment Percentage of the lesser of (x) the Maximum Revolving Advance Amount,
less the aggregate Maximum Undrawn Amount of all outstanding Letters

19

--------------------------------------------------------------------------------



of Credit or (y) the Formula Amount, minus the aggregate Maximum Undrawn Amount,
where “Borrowing Base” means:


(i)    up to 85%, subject to the provisions of Section 2.1(b) (“Receivables
Advance Rate”), of Eligible Receivables, plus


(ii)    up to the lesser of (A) 65%, subject to the provisions of Section
2.1(b), of the value of Eligible Inventory consisting of raw materials,
work-in-process, finished goods, and in-transit Inventory (determined on a
category by category basis), or (B) 85% of the Net Orderly Liquidation Value of
Eligible Inventory consisting of raw materials, work-in-process, finished goods,
and in-transit Inventory (determined on a category by category basis) (the
lesser of (A) and (B) is called the “Inventory Advance Rate”). In addition to
the above limitations, after giving effect to all sublimits, (x) Revolving
Advances with respect to Eligible In-Transit Inventory may not exceed
$12,000,000 at any one time, and (y) Revolving Advances with respect to all
Eligible Inventory, including Eligible In-Transit Inventory may not exceed
$20,000,000 in the aggregate at any one time.


The Revolving Advances shall be evidenced by one or more secured promissory
notes (collectively, the “Revolving Credit Note”) substantially in the form
attached to Amendment No. 3 as Exhibit D.


(b)    Discretionary Rights. The Advance Rates and sublimits may be increased or
decreased by Agent at any time and from time to time in the exercise of its
reasonable discretion, including in connection with new Inventory appraisals
(provided, however, that prior to the occurrence of an Event of Default or
Default which is continuing, Borrower is only obligated to reimburse Agent for
one new Inventory appraisal, one new Equipment appraisal, and one new appraisal
with respect to each parcel of Real Property during any 12-month period). Each
Borrower consents to any such increases or decreases and acknowledges that
decreasing the Advance Rates or sublimits, or increasing or imposing reserves
may limit or restrict Advances requested by Borrowing Agent. The rights of Agent
under this subsection are subject to the provisions of Section 16.2(b). Unless a
Default or Event of Default exists, Agent will provide notice of any adjustment
under this Section 2.1(b) two Business Days before its implementation.


(e)    Section 2.2 (g) of the Loan Agreement is amended to read as follows:
(g)    Notwithstanding any other provision, if any Applicable Law, treaty,
regulation or directive, or any change therein or in the interpretation or
application thereof, including without limitation any Change in Law, shall make
it unlawful for Lenders or any Lender (for purposes of this subsection (g), the
term “Lender” shall include any Lender and the office or branch where any Lender
or any Person controlling such Lender makes or maintains any Eurodollar Rate
Loans) to make or maintain its Eurodollar Rate Loans, the obligation of Lenders
(or such

20

--------------------------------------------------------------------------------



affected Lender) to make Eurodollar Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected Eurodollar Rate Loans are then
outstanding, promptly upon request from Agent, either pay all such affected
Eurodollar Rate Loans or convert such affected Eurodollar Rate Loans into loans
of another type. If any such payment or conversion of any Eurodollar Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such Eurodollar Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such
amount or amounts set forth in clause (f) above. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by
Lenders to Borrowing Agent shall be conclusive absent manifest error.


(f)    Section 2.4 of the Loan Agreement is amended to read as follows:
2.4    Term Loan. Subject to the terms and conditions of this Agreement, each
Lender, severally and not jointly, will make a term loan to Borrowers in the
amount equal to such Lender’s Term Loan Commitment Percentage of $15,000,000
(the “Term Loan”). The Term Loan shall be advanced on the Amendment No. 3
Closing Date and shall be, with respect to principal, payable as follows,
subject to acceleration upon the occurrence and during the continuance of an
Event of Default under this Agreement or termination of this Agreement: 60
consecutive monthly installments each in the amount of $250,000 beginning on the
first Business Day of the first month after the Amendment No. 3 Closing Date and
continuing on the first Business Day of each month thereafter followed by a
final payment of all unpaid principal, accrued and unpaid interest and all
unpaid fees and expenses on the last day of the Term. The Term Loan shall be
evidenced by one or more secured promissory notes (collectively, the “Term
Note”) in substantially the form attached as Exhibit A to Amendment No. 3.


Notwithstanding any other term or condition of this Agreement or any Other
Document, after the Amendment No. 3 Conditions Precedent have been satisfied to
Agent’s satisfaction, the Lenders, severally and not jointly, will advance
$2,250,900 of the Term Loan to Borrowers by application of that amount to reduce
the outstanding principal balance of the Revolving Advances, subject to
Borrowers’ ability to reborrow Revolving Advances in accordance with the terms
hereof, and the remaining $12,749,100 balance of the Term Loan will be advanced
into the Term Loan Pledge Account and will be released as follows:


(A)    If the Margined Value of all of Borrower’s Eligible Equipment and
Eligible Real Property is greater than or equal to $12,749,100, then the
$12,749,100 balance of the Term Loan will be disbursed to Borrowers on the date
that all of the Term Loan Release Conditions are satisfied at the same time.


(B)    If the Margined Value of all of Borrower’s Eligible Equipment and
Eligible Real Property is less than $12,749,100, then (x) an amount equal to the
Margined Value of all of Borrowers’ Eligible Equipment and Eligible Real
Property

21

--------------------------------------------------------------------------------



will be released to Borrowers on the date that all of the Term Loan Release
Conditions are satisfied at the same time and (y) the balance remaining in the
Term Loan Pledge Account (the “Remaining Balance”) will be released to Borrowers
when the regularly scheduled $250,000 principal payments made by Borrowers on
the Term Loan equal or exceed the Remaining Balance and if on that date all of
the Term Loan Release Conditions are satisfied at the same time.


Furthermore, and notwithstanding any other term or condition of this Agreement
or any Other Document, including the immediately preceding sentence, (x) if an
Event of Default occurs and is continuing or (y) if no amount in the Term Loan
Pledge Account has been released to Borrowers in accordance with subparagraph
(B) above by January 7, 2014, then Agent may immediately apply all amounts in
the Term Loan Pledge Account first to the outstanding principal installments of
Term Loan (in the inverse order of the maturities thereof) until it is paid in
full and then to all other Obligations in any order that Agent determines in its
sole discretion, subject to Borrowers’ ability to reborrow Revolving Advances in
accordance with the terms hereof; provided however, if the Term Loan Release
Conditions have not been satisfied by January 7, 2014 due to third party delay
or such other factors not under Borrowers’ control, then Borrowers will have an
additional fifteen (15) days to satisfy the Term Loan Release Conditions for
purposes of clause (y) above.


At such time as the balance of the Term Loan Pledge Account is $0, Agent and
Borrowers agree to take the steps described in the Deposit Account Control
Agreement dated on or about the Amendment No. 3 Closing Date among Agent and
Borrowers, with respect to the Term Loan Pledge Account (the “DACA”), to
terminate the DACA.


(g)    Section 2.6(a) of the Loan Agreement is amended to read as follows:
(a)    The Revolving Advances shall be due and payable in full on the last day
of the Term subject to earlier prepayment as herein provided. The Term Loan
shall be due and payable as provided in Section 2.4 and shall be due and payable
in full on the last day of the Term, subject to mandatory prepayments as herein
provided. Notwithstanding the foregoing, all Advances shall be subject to
earlier repayment upon (x) acceleration upon the occurrence and during the
continuance of an Event of Default under this Agreement or (y) termination of
this Agreement. Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Revolving Advances shall be
applied pro rata according to the applicable Revolving Commitment Percentages of
Lenders (subject to any contrary provisions of Section 2.23). Each payment
(including each prepayment) by any Borrower on account of the principal of and
interest on the Term Loan shall be applied to the Term Loan pro rata according
to the Term Loan Commitment Percentages of Lenders in the inverse order of
maturities thereof.



22

--------------------------------------------------------------------------------



(h)    Section 2.7 of the Loan Agreement is amended to read as follows:
2.7    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Term Loan, and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.


(i)    Section 2.12 of the Loan Agreement is amended to read as follows:
2.12     Repayment of Participation Advances.
    
(a)    Immediately upon the issuance of each Letter of Credit, each Lender
holding a Revolving Commitment shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from Agent a participation in such Letter of
Credit and each drawing thereunder in an amount equal to such Lender’s Revolving
Commitment Percentage of the Maximum Face Amount of such Letter of Credit and
the amount of such drawing, respectively.


(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent.
Provided that Borrowing Agent shall have received such notice, the Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York time on
each date that an amount is paid by Agent under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by Agent. In
the event Borrowers fail to reimburse Agent for the full amount of any drawing
under any Letter of Credit by 12:00 Noon, New York time, on the Drawing Date,
Agent will promptly notify each Lender holding a Revolving Commitment thereof,
and Borrowers shall be deemed to have requested that a Revolving Advance
maintained as a Domestic Rate Loan be made by the Lenders to be disbursed on the
Drawing Date under such Letter of Credit, subject to the amount of the
unutilized portion of the lesser of (i) Maximum Revolving Advance Amount less
the aggregate Maximum Undrawn Amount or (ii) the Formula Amount less the
aggregate Maximum Undrawn Amount, and subject to Section 8.2. Any notice given
by Agent pursuant to this Section 2.12(b) may be oral if immediately confirmed
in writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(c)    Each Lender holding a Revolving Commitment shall upon any notice pursuant
to Section 2.12(b) make available to Agent an amount in immediately available
funds equal to its Revolving Commitment Percentage of the amount of the drawing,
whereupon the participating Lenders shall (subject to Section 2.12(d)) each be
deemed to have made a Revolving Advance maintained as a

23

--------------------------------------------------------------------------------



Domestic Rate Loan to Borrowers in that amount. If any Lender holding a
Revolving Commitment so notified fails to make available to Agent the amount of
such Lender’s Revolving Commitment Percentage of such amount by no later than
2:00 p.m., New York time on the Drawing Date, then interest shall accrue on such
Lender’s obligation to make such payment, from the Drawing Date to the date on
which such Lender makes such payment (i) at a rate per annum equal to the
Federal Funds Effective Rate during the first three days following the Drawing
Date and (ii) at a rate per annum equal to the rate applicable to Revolving
Advances maintained as a Domestic Rate Loan on and after the fourth day
following the Drawing Date. Agent will promptly give notice of the occurrence of
the Drawing Date, but failure of Agent to give any such notice on the Drawing
Date or in sufficient time to enable any Lender holding a Revolving Commitment
to effect such payment on such date shall not relieve such Lender from its
obligation under this Section 2.12(c), provided that such Lender shall not be
obligated to pay interest as provided in Section 2.12(c) (i) and (ii) until and
commencing from the date of receipt of notice from Agent of a drawing.


(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
applicable Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing and shall constitute a “Participation Advance” from such Lender in
satisfaction of its Participation Commitment in respect of the applicable Letter
of Credit under this Section 2.12.


(e)    Each applicable Lender’s Participation Commitment in respect of the
Letters of Credit shall continue until the last to occur of any of the following
events: (x) Agent ceases to be obligated to issue or cause to be issued Letters
of Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled and (z) all Persons (other than the Borrowers) have
been fully reimbursed for all payments made under or relating to Letters of
Credit.


(j)    Section 2.13 of the Loan Agreement is amended to read as follows:
(a)    Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a

24

--------------------------------------------------------------------------------



payment made by Agent under such a Letter of Credit, Agent will pay to each
Lender holding a Revolving Commitment, in the same funds as those received by
Agent, the amount of such Lender’s Revolving Commitment Percentage of such
funds, except Agent shall retain the amount of the Revolving Commitment
Percentage of such funds of any Lender holding a Revolving Commitment that did
not make a Participation Advance in respect of such payment by Agent (and, to
the extent that any of the other Lender(s) holding the Revolving Commitment have
funded any portion of such Defaulting Lender’s Participation Advance in
accordance with the provisions of Section 2.23, Agent will pay over to such
Non-Defaulting Lenders a pro rata portion of the funds so withheld from such
Defaulting Lender).


(b)    If Agent is required at any time to return to any Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Revolving Commitment Percentage of any amounts so
returned by Agent plus interest at the Federal Funds Effective Rate.


(k)    The first sentence of Section 2.16 of the Loan Agreement is amended to
read as follows:
The obligation of each Lender holding a Revolving Commitment in accordance with
this Agreement to make the Revolving Advances or Participation Advances as a
result of a drawing under a Letter of Credit, and the obligations of Borrowers
to reimburse Agent upon a draw under a Letter of Credit, shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Section 2.16 under all circumstances, including the
following circumstances:


(l)    Section 2.20 of the Loan Agreement is amended to read as follows:
2.20     Manner of Borrowing and Payment.


(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders holding the Revolving
Commitments (subject to any contrary terms of Section 2.23). The Term Loan shall
be advanced according to the applicable Term Loan Commitment Percentages of
Lenders holding the Term Loan Commitments.


(b)    Each payment (including each prepayment) by any Borrower on account of
the principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Revolving Commitment
Percentages of Lenders holding a Revolving Commitment. Each payment (including
each prepayment) by any Borrower on account of the principal

25

--------------------------------------------------------------------------------



of and interest on the Term Loan, shall be applied to the Term Loan pro rata
according to the applicable Term Loan Commitment Percentages of Lenders holding
a Term Loan Commitment. Except as expressly provided herein, all payments
(including prepayments) to be made by any Borrower on account of principal,
interest and fees shall be made without set off or counterclaim and shall be
made to Agent on behalf of the Lenders to the Payment Office, in each case on or
prior to 1:00 P.M., New York time, in Dollars and in immediately available
funds.


(c)    (i) Notwithstanding anything to the contrary contained in Sections
2.20(a) and (b), commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by any Borrower on account of Revolving Advances shall be applied first
to those Revolving Advances advanced by Agent. On or before 1:00 P.M., New York
time, on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders holding Revolving Commitments
shall make certain payments as follows: (I) if the aggregate amount of new
Revolving Advances made by Agent during the preceding Week (if any) exceeds the
aggregate amount of repayments applied to outstanding Revolving Advances during
such preceding Week, then each Lender holding a Revolving Commitment shall
provide Agent with funds in an amount equal to its applicable Revolving
Commitment Percentage of the difference between (w) such Revolving Advances and
(x) such repayments and (II) if the aggregate amount of repayments applied to
outstanding Revolving Advances during such Week exceeds the aggregate amount of
new Revolving Advances made during such Week, then Agent shall provide each
Lender holding a Revolving Commitment with funds in an amount equal to its
applicable Revolving Commitment Percentage of the difference between (y) such
repayments and (z) such Revolving Advances.


(ii)    Each Lender shall be entitled to earn interest at the applicable
Contract Rate on outstanding Advances which it has funded.


(iii)    Promptly following each Settlement Date, Agent shall submit to each
Lender a certificate with respect to payments received and Advances made during
the Week immediately preceding such Settlement Date. Such certificate of Agent
shall be conclusive in the absence of manifest error.


(d)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral,

26

--------------------------------------------------------------------------------



or the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such Collateral or proceeds ratably with
each of the other Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
Applicable Law, that each Lender so purchasing a portion of another Lender’s
Advances may exercise all rights of payment (including rights of set-off) with
respect to such portion as fully as if such Lender were the direct holder of
such portion, and the obligations owing to each such purchasing Lender in
respect of such participation and such purchased portion of any other Lender’s
Advances shall be part of the Obligations secured by the Collateral, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral.


(e)    Promptly after receipt by Agent of a request or a deemed request for a
Revolving Advance pursuant to Section 2.2(a) and, with respect to Revolving
Advances, Agent shall notify Lenders holding the Revolving Commitments of its
receipt of such request specifying the information provided by Borrowing Agent
and the apportionment among Lenders of the requested Revolving Advance as
determined by Agent in accordance with the terms. Each Lender shall remit the
principal amount of each Revolving Advance to Agent such that Agent is able to,
and Agent shall, to the extent the applicable Lenders have made funds available
to it for such purpose and subject to Section 8.2, fund such Revolving Advance
to Borrowers in U.S. Dollars and immediately available funds at the Payment
Office prior to the close of business, on the applicable borrowing date;
provided that if any applicable Lender fails to remit such funds to Agent in a
timely manner, Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.20(f).


(f)    Unless Agent shall have been notified by telephone, confirmed in writing,
by any Lender holding a Revolving Commitment that such Lender will not make the
amount which would constitute its applicable Revolving Commitment Percentage of
the requested Revolving Advance available to Agent, Agent may (but shall not be
obligated to) assume that such Lender has made such amount available to Agent on
such date in accordance with Section 2.20(e) and may, in reliance upon such
assumption, make available to Borrowers a corresponding amount. In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Agent, then the applicable
Lender and Borrowers severally agree to pay to Agent on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to Borrowers through but excluding the date
of payment to Agent, at (i) in the case of a payment to be made by such Lender,
the

27

--------------------------------------------------------------------------------



greater of (A) (x) the daily average Federal Funds Effective Rate (computed on
the basis of a year of 360 days) during such period as quoted by Agent, times
(y) such amount or (B) a rate determined by Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the Revolving Interest Rate for Revolving Advances that are
Domestic Rate Loans. If such Lender pays its share of the applicable Revolving
Advance to Agent, then the amount so paid shall constitute such Lender’s
Revolving Advance. Any payment by Borrowers shall be without prejudice to any
claim Borrowers may have against a Lender holding a Revolving Commitment that
shall have failed to make such payment to Agent. A certificate of Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (f) shall be conclusive, in the absence of manifest error.


(m)    Section 2.21 of the Loan Agreement is amended to read as follows:
2.21.    Mandatory Prepayments. Subject to Section 4.3, when any Borrower sells
or otherwise disposes of any Collateral other than Inventory in the Ordinary
Course of Business, Borrowers shall repay the Advances in an amount equal to the
net proceeds of such sale (i.e., gross proceeds less the reasonable costs of
such sales or other dispositions), such repayments to be made promptly but in no
event more than one (1) Business Day following receipt of such net proceeds, and
until the date of payment, such proceeds shall be held in trust for Agent. The
foregoing shall not be deemed to be implied consent to any such sale otherwise
prohibited by the terms and conditions hereof. Such repayments: (i) from the net
proceeds of Equipment sales or Real Property sales shall be first applied to the
outstanding principal installments of the Term Loan (in the inverse order of the
maturities thereof) until it is paid in full and then to the other Obligations
in such order as Agent may determine in its sole discretion, and (ii) from the
net proceeds of sales of Collateral other than Equipment or Real Property (other
than the sale of Inventory in the Ordinary Course of Business) shall be applied
to the Obligations in such order as Agent may determine in its sole discretion;
and in each case, subject, if applied to the Revolving Advances, to Borrowers’
ability to reborrow Revolving Advances in accordance with the terms hereof.


(n)    Section 2.22 of the Loan Agreement is amended to read as follows:
2.22    Use of Proceeds.


(a)    Borrowers shall apply the proceeds of Advances to (i) repay existing
indebtedness owed by Tecumseh Products India, Ltd. to its primary lender, (ii)
pay fees and expenses relating to this transaction, and (iii) provide for its
working capital needs and reimburse drawings under Letters of Credit. Borrowers
shall not use the proceeds of any Revolving Advances to prepay the Term Loan.



28

--------------------------------------------------------------------------------



(b)    Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.


(o)    Section 2.23 of the Loan Agreement is amended to read as follows:
2.23    Defaulting Lender.    
(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.
(b)    (i) except as otherwise expressly provided for in this Section 2.23,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) holding a Revolving Commitment in accordance with their
Revolving Commitment Percentages; provided, that, Agent shall not be obligated
to transfer to a Defaulting Lender any payments received by Agent for Defaulting
Lender’s benefit, nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder (including any principal, interest or fees). Amounts
payable to a Defaulting Lender shall instead be paid to or retained by Agent.
Agent may hold and, in its sole discretion, re-lend to a Borrower the amount of
such payments received or retained by it for the account of such Defaulting
Lender.
(ii)    fees pursuant to Section 3.3(b) shall cease to accrue in favor of such
Defaulting Lender.
(iii)    if any Letters of Credit (or drawings under any Letter of Credit for
which Issuer has not been reimbursed) are outstanding or exist at the time any
such Lender holding a Revolving Commitment becomes a Defaulting Lender, then:
(A)    Defaulting Lender’s Participation Commitment of the Maximum Undrawn
Amount of all outstanding Letters of Credit shall be reallocated among
Non-Defaulting Lenders holding Revolving Commitments in proportion to the
respective Revolving Commitment Percentages of such Non-Defaulting Lenders to
the extent (but only to the extent) that (x) such

29

--------------------------------------------------------------------------------



reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender holding a Revolving Commitment plus such
Lender’s reallocated Participation Commitment in the aggregate Maximum Undrawn
Amount of all outstanding Letters of Credit to exceed the Revolving Commitment
Amount of any such Non-Defaulting Lender, and (y) no Default or Event of Default
has occurred and is continuing at such time;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within 1 Business Day following notice
by Agent, cash collateralize for the benefit of Issuer, Borrowers’ obligations
corresponding to such Defaulting Lender’s Participation Commitment in the
Maximum Undrawn Amount of all Letters of Credit (after giving effect to any
partial reallocation pursuant to clause (A) above) in accordance with Section
3.2(a) for so long as such Obligations are outstanding;
(C)    if Borrowers cash collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are cash
collateralized;
(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and
(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor cash collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or cash collateralized; and
(iv)    so long as any Lender holding a Revolving Commitment is a Defaulting
Lender, Issuer shall not be required to issue, amend or increase any Letter of
Credit, unless such Issuer is satisfied that the related exposure and Defaulting
Lender’s Participation Commitment in the Maximum Undrawn

30

--------------------------------------------------------------------------------



Amount of all Letters of Credit (after giving effect to any such issuance,
amendment or increase) will be fully allocated to Non-Defaulting Lenders holding
Revolving Commitments and/or cash collateral for such Letters of Credit will be
provided by Borrowers in accordance with clause (A) and (B) above, and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Non-Defaulting Lenders in a manner consistent with Section
2.23(b)(iii)(A) above (and such Defaulting Lender shall not participate
therein).
(c)    A Defaulting Lender shall not be entitled to give instructions to Agent
or to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents, and all amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall not be deemed to be a Lender, to have any
outstanding Advances or a Revolving Commitment Percentage or Term Loan
Commitment Percentage.
(d)    Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this Section
2.23 shall be deemed to release any Defaulting Lender from its obligations under
this Agreement and the Other Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which any Borrower, Agent or any Lender may have against
any Defaulting Lender as a result of any default by such Defaulting Lender
hereunder.
(e)    In the event that Agent, Borrowers, and Issuer agree in writing that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then Agent will so notify the parties hereto, and, if
such cured Defaulting Lender is a Lender holding a Revolving Commitment, then
Participation Commitments of Lenders holding Revolving Commitments (including
such cured Defaulting Lender) of the Maximum Undrawn Amount of all outstanding
Letters of Credit shall be reallocated to reflect the inclusion of such Lender’s
Revolving Commitment, and on such date such Lender shall purchase at par such of
the Revolving Advances of the other Lenders as Agent shall determine may be
necessary in order for such Lender to hold such Revolving Advances in accordance
with its Revolving Commitment Percentage.
(f)    If any Lender holding a Revolving Commitment has notified Borrowers or
Agent in writing, or has made a public statement to the effect, or if Agent is
otherwise aware with respect to a Lender holding a Revolving Commitment, that it
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless Issuer shall have entered
into

31

--------------------------------------------------------------------------------



arrangements with Borrowers or such Lender, satisfactory to Issuer to defease
any risk to it in respect of such Lender hereunder.
(p)    Section 3.1 of the Loan Agreement is amended to read as follows:
3.1    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period, provided that all
accrued and unpaid interest is due and payable at the end of the Term. Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month or Interest Period, as applicable, at a rate per annum equal to
(i) with respect to Revolving Advances, the applicable Revolving Interest Rate
and (ii) with respect to the Term Loan, the applicable Term Loan Rate (as
applicable, the “Contract Rate”). Whenever, subsequent to the date of this
Agreement, the Alternate Base Rate is increased or decreased, the applicable
Contract Rate for Domestic Rate Loans shall be similarly changed without notice
or demand of any kind by an amount equal to the amount of such change in the
Alternate Base Rate during the time such change or changes remain in effect. The
Eurodollar Rate shall be adjusted with respect to Eurodollar Rate Loans without
notice or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option of Agent or at
the direction of Required Lenders, the Obligations shall bear interest at the
applicable Contract Rate for Domestic Rate Loans listed in Tier III of the
definition of Applicable Margin plus 2% per annum (the “Default Rate”).
(q)    Section 3.2 of the Loan Agreement is amended to read as follows:
3.2    Letter of Credit Fees.        
(a)    Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders
holding Revolving Commitments, fees for each Letter of Credit for the period
from and excluding the date of issuance of such Letter of Credit to and
including the date of expiration or termination, equal to the per annum rate of
the average daily face amount of each outstanding Letter of Credit multiplied by
the Applicable Margin for Revolving Advances for Eurodollar Rate Loans, such
fees to be calculated on the basis of a 360-day year for the actual number of
days elapsed and to be payable quarterly in arrears on the first day of each
quarter and on the last day of the Term, and (y) to the Issuer, a fronting fee
of one quarter of one percent (0.25%) per annum, together with any and all
administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by the
Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”). All such charges shall
be deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement

32

--------------------------------------------------------------------------------



for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable hereunder shall be deemed earned
in full on the date when the same are due and payable hereunder and shall not be
subject to rebate or pro-ration upon the termination of this Agreement for any
reason. Upon and after the occurrence of an Event of Default, and during the
continuation thereof, at the option of Agent or at the direction of Required
Lenders, the Letter of Credit Fees described in clause (x) of this Section
3.2(a) shall be increased to an amount equal to the Applicable Margin for
Eurodollar Rate Loans in Tier III of the definition of Applicable Margin for
Revolving Advances plus two percent (2%) per annum.
(b)    On demand after the occurrence and during the continuance of an Event of
Default, Borrowers will cause cash to be deposited and maintained in an account
with Agent, as cash collateral, in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent will invest such
cash collateral in such short-term money-market items as to which Agent and such
Borrower mutually agree and the net return on such investments shall be credited
to such account and constitute additional cash collateral. No Borrower may
withdraw amounts credited to any such account except upon the occurrence of all
of the following: (x) payment and performance in full of all Obligations, (y)
expiration of all Letters of Credit and (z) termination of this Agreement.
(r)    Section 3.3(b) of the Loan Agreement is amended to read as follows:
(b)     Facility Fee. If, for any calendar quarter during the Term, the average
daily unpaid balance of the Revolving Advances and undrawn amount of any
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrowers shall pay to Agent,
for the ratable benefit of Lenders holding Revolving Commitments based on their
Revolving Commitment Percentages, a fee at a rate equal to .375% per annum on
the amount by which the Maximum Revolving Advance Amount exceeds such average
daily unpaid balance. Such fee shall be payable to Agent in arrears on the first
day of each calendar quarter with respect to the previous calendar quarter.
(s)    Section 3.5(a) of the Loan Agreement is amended to read as follows:
(a)     Interest and fees hereunder shall be computed on the basis of a year of
360 days and for the actual number of days elapsed. If any payment to be made
hereunder becomes due and payable on a day other than a Business Day,

33

--------------------------------------------------------------------------------



the due date thereof shall be extended to the next succeeding Business Day and
interest thereon shall be payable at the applicable Contract Rate for Domestic
Rate Loans or Eurodollar Rate Loans, as applicable, during such extension.
(t)    Sections 3.7, 3.8, 3.9, 3.10, and 3.11 of the Loan Agreement are amended
to read as follows:
3.7    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by any Lender (for purposes of this Section 3.7, the term
“Lender” shall include Agent, any Issuer or Lender and any corporation or bank
controlling Agent, any Lender or Issuer and the office or branch where Agent,
any Lender or Issuer (as so defined) makes or maintains any Eurodollar Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:


(a)     subject Agent, any Lender or Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan, or change the basis of taxation of
payments to Agent, such Lender or Issuer in respect thereof (except for
Indemnified Taxes, Taxes described in clauses (b) through (d) of the definition
of Excluded Taxes, and Connection Income Taxes);
(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, compulsory loan, insurance charge or similar requirement against
assets held by, or deposits in or for the account of, advances or loans by, or
other credit extended by, any office of Agent, Issuer or any Lender, including
pursuant to Regulation D of the Board of Governors of the Federal Reserve
System; or
(c)    impose on Agent, any Lender or Issuer or the London interbank Eurodollar
market any other condition, loss or expense (other than Taxes) affecting this
Agreement or any Other Document or any Advance made by any Lender, or any Letter
of Credit or participation therein;
and the result of any of the foregoing is to increase the cost to Agent, any
Lender or Issuer of making, converting to, continuing, renewing or maintaining
its Advances hereunder by an amount that Agent, such Lender or Issuer deems to
be material or to reduce the amount of any payment (whether of principal,
interest or otherwise) in respect of any of the Advances by an amount that
Agent, or such Lender or Issuer deems to be material, then, in any case
Borrowers shall promptly pay Agent, such Lender or Issuer, upon its demand, such
additional amount as will compensate Agent, or such Lender or Issuer for such
additional cost or such reduction, as the case may be. Agent, such Lender or
Issuer shall certify the amount of such additional cost or reduced amount to
Borrowing Agent, and such certification shall be conclusive absent manifest
error.

34

--------------------------------------------------------------------------------



3.8     Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Agent or any Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan; or
(c)    the making, maintenance or funding of any Eurodollar Rate Loan has been
made impracticable or unlawful by compliance by Agent or such Lender in good
faith with any Applicable Law or any interpretation or application thereof by
any Governmental Body or with any request or directive of any such Governmental
Body (whether or not having the force of law),
then Agent shall give Borrowing Agent prompt written or telephonic notice of
such determination. If such notice is given, (i) any such requested Eurodollar
Rate Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall
notify Agent no later than 1:00 p.m. two Business Days prior to the date of such
proposed borrowing, that its request for such borrowing shall be canceled or
made as an unaffected type of Eurodollar Rate Loan, (ii) any Domestic Rate Loan
or Eurodollar Rate Loan which was to have been converted to an affected type of
Eurodollar Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Agent, no later than 1:00 p.m. two
Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Eurodollar Rate Loan, and (iii) any outstanding affected
Eurodollar Rate Loans shall be converted into a Domestic Rate Loan, or, if
Borrowing Agent shall notify Agent, no later than 1:00 p.m. two Business Days
prior to the last Business Day of the then current Interest Period applicable to
such affected Eurodollar Rate Loan, shall be converted into an unaffected type
of Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans (or sooner, if any Lender cannot
continue to lawfully maintain such affected Eurodollar Rate Loan). Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate
Loans and no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.    
3.9     Capital Adequacy.
(a)    In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any Change in Law or
any change in the interpretation or administration thereof by any Governmental
Body, central bank or comparable agency charged with the

35

--------------------------------------------------------------------------------



interpretation or administration thereof, or compliance by Agent, Issuer or any
Lender (for purposes of this Section 3.9, the term “Lender” shall include Agent,
Issuer or any Lender and any corporation or bank controlling Agent or any Lender
and the office or branch where Agent or any Lender (as so defined) makes or
maintains any Eurodollar Rate Loans) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on Agent or any Lender’s capital as a consequence of its
obligations hereunder to a level below that which Agent or such Lender could
have achieved but for such adoption, change or compliance (taking into
consideration Agent’s and each Lender’s policies with respect to capital
adequacy) by an amount reasonably deemed by Agent or any Lender to be material,
then, from time to time, Borrowers shall pay upon demand to Agent or such Lender
such additional amount or amounts as will compensate Agent or such Lender for
such reduction. In determining such amount or amounts, Agent or such Lender may
use any reasonable averaging or attribution methods. The protection of this
Section 3.9 shall be available to Agent and each Lender regardless of any
possible contention of invalidity or inapplicability with respect to the
Applicable Law, rule, regulation, guideline or condition.
(b)    A certificate of Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) when delivered to Borrowing Agent shall be conclusive absent
manifest error.
Section 3.10     Taxes.


(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Taxes; provided that if Borrowers shall be required by
Applicable Law to deduct any Taxes from such payments, then (i) to the extent
such Taxes are Indemnified Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) Agent, Lender, or
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) Borrowers shall make such
deductions and (iii) Borrowers shall timely pay the full amount deducted to the
relevant Governmental Body in accordance with Applicable Law.
(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.
(c)    Each Borrower shall indemnify Agent, each Lender, and any Issuer, within
ten days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts

36

--------------------------------------------------------------------------------



payable under this Section) paid by Agent , such Lender, or Issuer, as the case
may be, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Body. A certificate setting forth in
reasonable detail the amount of such payment or liability delivered to Borrowers
by any Lender, or Issuer (with a copy to Agent), or the Agent, or by Agent on
behalf of a Lender or Issuer, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Taxes by any Borrower to a
Governmental Body under this Section 3.10, Borrowers shall deliver to Agent the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding Tax, with respect to payments hereunder or under any Other Document
shall deliver to Borrowers (with a copy to Agent), at the time or times
prescribed by Applicable Law or reasonably requested by Borrowers or Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. Notwithstanding the submission of such documentation claiming a
reduced rate of or exemption from U.S. withholding tax, Agent shall be entitled
to withhold United States federal income taxes at the full 30% withholding rate
if in its reasonable judgment it is required to do so under the due diligence
requirements imposed upon a withholding agent under § 1.1441-7(b) of the United
States Income Tax Regulations or other Applicable Law. Further, Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Borrowers or Agent, shall deliver such other documentation
prescribed by Applicable Law or reasonably requested by the Borrowers or Agent
as will enable Borrowers or Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that any Borrower is
resident for tax purposes in the United States of America, any Foreign Lender
(or other Lender) shall deliver to Borrowers and Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender (or other Lender) becomes a Lender under this Agreement (and from
time to time thereafter upon the request of Borrowers or Agent, but only if such
Foreign Lender (or other Lender) is legally entitled to do so), whichever of the
following is applicable:
(i)    two duly completed valid originals of IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

37

--------------------------------------------------------------------------------



(ii)    two duly completed valid originals of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of Borrowers
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrowers to determine the withholding or deduction
required to be made, or
(v)    to the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Agent two originals of an IRS Form W-9 or any other form prescribed by
Applicable Law demonstrating that such Lender is not a Foreign Lender.
Without duplication of the above, any Foreign Lender shall deliver to the
Borrowers and Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrowers or Agent) executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, and shall also provide upon the request
of Borrower or Agent such other supplementary documentation as may be prescribed
by Applicable Law to permit Borrowers or Agent to determine the withholding or
deduction required to be made.


(f)    If a payment made to a Lender, Issuer, or Agent under this Agreement or
any Other Document would be subject to U.S. Federal withholding Tax imposed by
FATCA if such Person fails to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender, Issuer, or Agent shall deliver to the Agent (in the
case of a Lender or Issuer) and Borrowers (A) a certification signed by the
chief financial officer, principal accounting officer, treasurer or controller
of such Person, and (B) other documentation reasonably requested by Agent or any
Borrower sufficient for Agent and Borrowers to comply with their obligations
under FATCA and to determine that such Lender, Issuer, or Agent has complied
with such applicable reporting requirements. Solely for purposes of this
subsection (f), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.

38

--------------------------------------------------------------------------------



(g)    If Agent or a Lender determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section, it shall pay to the Borrowers
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrowers under this Section with
respect to the Indemnified Taxes giving rise to such refund); net of all
reasonable out-of-pocket expenses of Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Body with respect to such refund), provided that the Borrowers, upon the request
of Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Body) to Agent or such Lender in the event Agent or such Lender is
required to repay such refund to such Governmental Body. This Section shall not
be construed to require Agent or any Lender to make available its tax returns
(or any other information relating to its taxes that it deems confidential) to
the Borrowers or any other Person.
3.11    [Reserved].


(u)    Section 4.3 of the Loan Agreement is amended to read as follows:


(v)    The following new Section 5.7(d) is added to the Loan Agreement
immediately after Section 5.7(c):
(d)    All Real Property owned by Borrowers is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Borrower in accordance
with prudent business practice in the industry of such Borrower. Each Borrower
has taken all actions required under the Flood Laws and/or requested by Agent to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing Agent
with the address and/or GPS coordinates of each structure located upon any Real
Property that will be subject to a Mortgage in favor of Agent, for the benefit
of Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.


(w)    Section 6.5 of the Loan Agreement is amended to read as follows:
6.5     Fixed Charge Coverage Ratio. Upon the occurrence of a Financial Covenant
Triggering Event that has not been suspended in accordance with Section 6.10,
for Borrowers on a Consolidated Basis, maintain as of (i) the First Test Date,
for the period equal to the twelve (12) consecutive months ended on the First
Test Date, a Fixed Charge Coverage Ratio of at least 1.1 to 1 and (ii) the last
day of each

39

--------------------------------------------------------------------------------



month occurring after such Financial Covenant Triggering Event and continuing
until such Financial Covenant Triggering Event is suspended in accordance with
Section 6.10, for the period equal to the twelve (12) consecutive months then
ended, a Fixed Charge Coverage Ratio of at least 1.1 to 1. “First Test Date”
means last day of the month for which Agent has received the financial
statements required under Section 9.9. For example, if a Financial Covenant
Triggering Event occurred on June 30, 2012 and the last month for which Agent
has received the financial statements required under Section 9.9 is May, 2012,
then the First Test Date is May 31, 2012 for the twelve (12) consecutive months
ended on the First Test Date.


(x)    The references to “$12,500,000” in Section 6.10 of the Loan Agreement are
amended to “$15,000,000”.
(y)    The reference to “$10,000,000” in Section 6.11 of the Loan Agreement is
amended to “$12,500,000”.
(z)    The following new Section 6.13 is added to the Loan Agreement immediately
after Section 6.12:
6.13    Flood Insurance. Each Borrower shall take all actions required under the
Flood Laws and/or requested by Agent to assist in ensuring that each Lender is
in compliance with the Flood Laws applicable to the Collateral, including, but
not limited to, providing Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
Agent, for the benefit of Lenders, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws.


(aa)    The following new Section 6.14 is added to the Loan Agreement
immediately after Section 6.13:
6.14    Keepwell.    If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non‑Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent

40

--------------------------------------------------------------------------------



transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 6.14 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Other Documents. Each Qualified ECP Loan Party intends that this Section 6.14
constitute, and this Section 6.14 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of each other Borrower and Guarantor for all purposes of
Section 1a(18(A)(v)(II) of the CEA.
(bb)    The references to “$7,500,000” in Sections 7.4 and 7.5 of the Loan
Agreement are amended to “$10,000,000”.
(cc)    Section 7.21 of the Loan Agreement is amended to read as follows:
7.21    Hedging Contracts.    Become a party to any Interest Rate Hedge, Foreign
Currency Hedge, or Commodities Hedge Agreement other than Permitted Hedging
Contracts.
(dd)    Section 9.2 of the Loan Agreement is amended to read as follows:
9.2.    Schedules. Deliver to Agent on or before the fifteenth (15th) day of
each month as and for the prior month (a) accounts receivable ageings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger, (c) Inventory reports
listing separately Eligible In-Transit Inventory, raw materials, finished goods,
and work-in-process, (d) [reserved]; (e) an Average Undrawn Availability Report
setting forth as and for each day of such prior month (i) Undrawn Availability
and (ii) Average Undrawn Availability for the month then ended, and (f) a
consolidated monthly Borrowing Base Certificate, including ineligible
calculations (which shall be calculated as of the last day of such prior month
and which, in any event, remains subject to review and approval by the Agent),
in each of the foregoing cases in form acceptable to the Agent. Borrowers shall
also deliver, or cause the Borrowing Agent to deliver, to Agent on Thursday of
each week an interim Borrowing Base Certificate (which shall not be binding upon
Agent or restrictive of the Agent’s rights under this Agreement) as of the
closing of business on the preceding Sunday and reflecting all activity (sales,
collections, credits, etc.) impacting the Receivables of the Borrowers for all
Business Days since the preparation of the immediately prior interim Borrowing
Base Certificate. In addition, each Borrower will deliver to Agent at such
intervals as Agent may require: (i) confirmatory assignment schedules, (ii)
copies of Customer’s invoices, (iii) evidence of shipment or delivery, and (iv)
such further schedules, documents and/or information regarding the Collateral as
Agent may require including trial balances and test verifications, Average
Undrawn Availability Reports, and amounts of Priority Payables. Agent shall have
the right to confirm and verify all Receivables by any manner and through any
medium it considers advisable and do whatever it may deem reasonably necessary
to protect its interests hereunder. If requested by Agent, Borrowers shall also
deliver, or cause Borrowing Agent to deliver, to Agent a hedging activities
report and data and other information

41

--------------------------------------------------------------------------------



regarding unhedged positions as the Agent shall deem advisable or appropriate
under the then existing circumstances. The items to be provided under this
Section are to be in form satisfactory to Agent and executed by each Borrower
and delivered to Agent from time to time solely for Agent’s convenience in
maintaining records of the Collateral, and any Borrower’s failure to deliver any
of such items to Agent shall not affect, terminate, modify or otherwise limit
Agent’s Lien with respect to the Collateral.


(ee)    Section 9.9 is amended to read as follows:
9.9    Monthly Financial Statements. Furnish Agent and Lenders within thirty
(30) days after the end of each month (except with respect to a month that also
constitutes the end of a fiscal quarter, in which case Borrower shall only be
required to deliver the quarterly financial statements required by Section 9.8),
an unaudited balance sheet of Borrowers and their Subsidiaries on a consolidated
and consolidating basis and unaudited statements of income and stockholders’
equity and cash flow of Borrowers on a consolidated and consolidating basis
reflecting results of operations from the beginning of the fiscal year to the
end of such month and for such month, prepared on a basis consistent with prior
practices and complete and correct in all material respects, subject to normal
and recurring year-end adjustments that individually and in the aggregate are
not material to Borrowers’ business. These financial statements shall be
accompanied by a Compliance Certificate.


(ff)    The words “Revolving Credit” in Sections 9.11, 14.1, and 14.3 of the
Loan Agreement are deleted.
(gg)    Section 10.20 of the Loan Agreement is amended to read as follows:
10.20    Default Under Hedging Agreements.     The occurrence or existence of
any default, event of default, termination event or other similar condition or
event (however described) with respect to any Permitted Hedge Agreement,
Interest Rate Hedge, or Foreign Currency Hedge, of any Borrower, any Guarantor,
or any of their respective Subsidiaries.


(hh)    The following new Section 10.21 is added to the Loan Agreement
immediately following Section 10.20:
10.21    Reportable Compliance Event. The occurrence of any Reportable
Compliance Event, or Borrowers’ failure to immediately report a Reportable
Compliance Event in accordance with Section 16.20 hereof.


(ii)    The following new Section 10.22 is added to the Loan Agreement
immediately following Section 10.21:

42

--------------------------------------------------------------------------------



10.22    Anti-Money Laundering/ International Trade Law Compliance. Any
representation or warranty contained in Section 16.20 is or becomes false or
misleading at any time.


(jj)    Section 11.5 of the Loan Agreement is amended to read as follows:
11.5     Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Agent on account of the Obligations (including without limitation any amounts
on account of any of Cash Management Liabilities or Hedge Liabilities), or in
respect of the Collateral may, at Agent’s discretion, be paid over or delivered
as follows:


FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agent in connection with enforcing its
rights and the rights of Lenders under this Agreement and the Other Documents,
and any Out-of-Formula Loans and protective advances funded by Agent with
respect to the Collateral under or pursuant to the terms of this Agreement;


SECOND, to payment of any fees owed to Agent;


THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;


FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;


FIFTH, to the payment of the outstanding principal amount of the Obligations
arising under this Agreement (including Cash Management Liabilities and Hedge
Liabilities) (including the payment or cash collateralization of any outstanding
Letters of Credit in accordance with Section 3.2(a));


SIXTH, to all other Obligations arising under this Agreement which shall have
become due and payable (hereunder, under the Other Documents or otherwise) and
not repaid pursuant to clauses “FIRST” through “FIFTH” above; and


SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.


In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted before application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances, Cash Management Liabilities and
Hedge Liabilities held by

43

--------------------------------------------------------------------------------



such Lender bears to the aggregate then outstanding Advances, Cash Management
Liabilities and Hedge Liabilities) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH”, and “SIXTH” above and Agent may convert any
amounts to Dollars or Canadian Dollars as necessary to make such application;
(iii) notwithstanding anything to the contrary in this Section 11.5, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty (including sums received as a
result of the exercise of remedies with respect to such Guaranty) or from the
proceeds of such Non-Qualifying Party’s Collateral if such Swap Obligations
would constitute Excluded Hedge Liabilities, provided, however, that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Borrowers and/or Guarantors that
are Eligible Contract Participants with respect to such Swap Obligations to
preserve the allocation to Obligations otherwise set forth above in this Section
11.5; and (iv) to the extent that any amounts available for distribution
pursuant to clause “FIFTH” above are attributable to the issued but undrawn
amount of outstanding Letters of Credit, such amounts shall be held by Agent as
cash collateral for the Letters of Credit pursuant to Section 3.2(a) and applied
(A) first, to reimburse Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH,” and
“SIXTH”, above in the manner provided in this Section 11.5.
(kk)    Section 13.1 of the Loan Agreement is amended to read as follows:
13.1     Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until December 11, 2018 (the “Term”) unless
sooner terminated as herein provided. Borrowers may terminate this Agreement at
any time upon ninety (90) days’ prior written notice upon payment in full of the
Obligations. In the event the Obligations are prepaid in full prior to the last
day of the Term (the date of such prepayment hereinafter referred to as the
“Early Termination Date”), Borrowers shall pay to Agent for the benefit of
Lenders an early termination fee in an amount equal to (w) $980,000 if the Early
Termination Date occurs on or after the Amendment No. 3 Closing Date to and
including the date immediately preceding the first anniversary of the Amendment
No. 3 Closing Date, (x) $490,000 if the Early Termination Date occurs on or
after the first anniversary of the Amendment No. 3 Closing Date to and including
the date immediately preceding the second anniversary of the Amendment No. 3
Closing Date, (y) $245,000 if the Early Termination Date occurs on or after the
second anniversary of the Amendment No. 3 Closing Date to and including the date
immediately preceding the fourth anniversary of the Amendment No. 3 Closing
Date, and (z) $0 if the Early Termination Date occurs on or after the fourth
anniversary of the Closing Date. No early termination fee, however, will be due
and payable if the Borrowers refinance the Obligations with PNC or any of its
Affiliates.

44

--------------------------------------------------------------------------------



(ll)    Section 14.7 of the Loan Agreement is amended to read as follows:
14.7    Indemnification. To the extent Agent is not reimbursed and indemnified
by Borrowers, each Lender will reimburse and indemnify Agent in proportion to
its respective portion of the outstanding Advances and its respective
Participation Commitments in the outstanding Letters of Credit (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Agent in performing its duties hereunder, or in any way
relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from Agent’s gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).
(mm)    Section 16.2 of the Loan Agreement are amended to read as follows:
16.2     Entire Understanding.    
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Borrower, Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Borrower’s, Agent’s and each Lender’s respective
officers. Neither this Agreement nor any portion or provisions hereof may be
changed, modified, amended, waived, supplemented, discharged, cancelled or
terminated orally or by any course of dealing, or in any manner other than by an
agreement in writing, signed by the party to be charged. Each Borrower
acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    Required Lenders, Agent with the consent in writing of Required Lenders,
and Borrowers may, subject to the provisions of this Section 16.2(b), from time
to time enter into written amendments or supplemental agreements to this
Agreement or the Other Documents executed by Borrowers, for the purpose of
adding or deleting any provisions or otherwise changing, varying or waiving in
any manner the rights of Lenders, Agent or Borrowers thereunder or the
conditions, provisions or terms thereof or waiving any Event of Default
thereunder, but only to the extent specified in such written agreements;
provided, however, that no such supplemental agreement shall:

45

--------------------------------------------------------------------------------



(i)    increase the Revolving Commitment Percentage or Term Loan Commitment
Percentage, as applicable, or the maximum dollar amount of the Revolving
Commitment Amount or Term Loan Commitment Amount, as applicable, of any Lender
without the consent of such Lender directly affected thereby (it being
understood and agreed that a waiver of any condition precedent set forth in
Article VII or of any Default or Event of Default or mandatory prepayment is not
considered an increase in the Revolving Commitment Amount, or the Revolving
Commitment Percentage of any Lender;
(ii)    whether or not any Advances are outstanding, extend the Term or the time
for payment of principal or interest of any Advance (excluding the due date of
any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Agent));
(iii)    increase the Maximum Revolving Advance Amount without the consent of
all Lenders holding a Revolving Commitment;
(iv)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;
(v)    alter, amend or modify the provisions of Section 11.5 without the consent
of all Lenders;
(vi)    release any Collateral during any calendar year (other than in
accordance with the provisions of this Agreement) having an aggregate value in
excess of $2,500,000 without the consent of all Lenders;
(vii)    change the rights and duties of Agent without the consent of all
Lenders;
(viii)    subject to clause (f) below, permit any Revolving Advance to be made
if after giving effect thereto the total of Revolving Advances plus the
aggregate Maximum Undrawn Amount outstanding hereunder would exceed the Formula
Amount for more than 60 consecutive Business Days or exceed 110% of the Formula
Amount without the consent of all Lenders holding a Revolving Commitment;
(ix)    increase the Advance Rates above the Advance Rates in effect on the
Closing Date without the consent of all Lenders without the consent of all
Lenders holding a Revolving Commitment; or

46

--------------------------------------------------------------------------------



(x)    release any Guarantor or Borrower without the consent of all Lenders.
(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.        
(d)    In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then Agent may, at its option, require
such Lender to assign its interest in the Advances to Agent or to another Lender
or to any other Person designated by Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus (ii)
accrued and unpaid interest and fees due such Lender, which interest and fees
shall be paid when collected from Borrowers. In the event Agent elects to
require any Lender to assign its interest to Agent or to the Designated Lender,
Agent will so notify such Lender in writing within forty-five (45) days
following such Lender’s denial, and such Lender will assign its interest to
Agent or the Designated Lender no later than five days following receipt of such
notice pursuant to a Commitment Transfer Supplement executed by such Lender,
Agent or the Designated Lender, as appropriate, and Agent.
(e)    In the event that the Agent requests the consent of a Lender pursuant to
this Section 16.2 and such consent is denied by that Lender but has been
approved by the Required Lenders, or in the event that a Lender (other than PNC)
requests additional compensation under Sections 3.7, 3.8, 3.9 or 3.10, then the
Borrowing Agent may, at its option and at its sole cost and expense, require
such Lender (other than PNC) to assign, without recourse, its interest in the
Advances to one or more banks or financial institutions selected by Borrowing
Agent and reasonably acceptable to Agent who wish to become a Lender under this
Agreement (each, a "Borrowing Agent Designated Lender"), for a price equal to
(i) the then outstanding principal amount of the Advances plus (ii) accrued and
unpaid interest and fees due such Lender. In the event the Borrowing Agent
elects to require any Lender to assign its interest to a Borrowing Agent
Designated Lender, the Borrowing Agent will so notify such Lender and Agent in
writing within forty-five (45) days following such Lender's denial or request
for additional compensation, and such Lender will assign its interest to a
Borrowing Agent Designated Lender no later than five (5) days following receipt
of such notice pursuant to a Commitment Transfer Supplement executed by such
Lender, the Borrowing Agent Designated Lender, and the Agent provided that the
Borrowers have reimbursed such Lender for its increased costs for which it is
entitled to reimbursement under this Agreement through the date

47

--------------------------------------------------------------------------------



of such sale and assignment. Notwithstanding the foregoing, a Lender will not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrowing Agent to
require such assignment cease to apply.
(f)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in Section
8.2 have not been satisfied or the commitments of Lenders to make Revolving
Advances hereunder have been terminated for any reason, or (iii) any other
contrary provision of this Agreement, Agent may at its discretion and without
the consent of any Lender, voluntarily permit the sum of the outstanding
Revolving Advances and the Maximum Undrawn Amount at any time to exceed the
Formula Amount at such time by up to 10% of the Formula Amount for up to sixty
consecutive Business Days (the “Out-of-Formula Loans”); provided, that, such
outstanding Advances do not exceed the Maximum Revolving Advance Amount. If
Agent is willing in its sole and absolute discretion to permit such
Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable
on demand and shall bear interest at the Default Rate consisting of Domestic
Rate Loans; provided that, if Agent does permit Out-of-Formula Loans, neither
Agent nor Lenders shall be deemed thereby to have changed the limits of Section
2.1(a) nor shall any Lender be obligated to fund Revolving Advances in excess of
its Revolving Commitment Amount. For purposes of this paragraph, the discretion
granted to Agent hereunder shall not preclude involuntary overadvances that may
result from time to time due to the fact that the Formula Amount was
unintentionally exceeded for any reason, including, but not limited to,
Collateral previously deemed to be either “Eligible Receivables” or “Eligible
Inventory”, as applicable, becomes ineligible, collections of Receivables
applied to reduce outstanding Revolving Advances are thereafter returned for
insufficient funds or overadvances are made to protect or preserve the
Collateral. In the event Agent involuntarily permits the outstanding Revolving
Advances plus the aggregate Maximum Undrawn Amount to exceed the Formula Amount
by more than 10%, Agent shall use its efforts to have Borrowers decrease such
excess in as expeditious a manner as is practicable under the circumstances and
not inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence. To the extent any Out-of-Formula Loans are not actually
funded by the other Lenders as provided for in this Section 16.2(f), Agent may
elect in its sole discretion to fund such Out-of-Formula Loans and any such
Out-of-Formula Loans so funded by Agent shall be deemed to be Revolving Advances
made by and owing to Agent, and Agent shall be entitled to all rights (including
accrual of interest) and remedies of a Lender holding a Revolving Commitment
under this Agreement and the Other Documents with respect to such Revolving
Advances.

48

--------------------------------------------------------------------------------



(g)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Agent is hereby authorized by
Borrowers and Lenders, at any time in Agent’s sole discretion, (A) after the
occurrence and during the continuation of a Default or an Event of Default, or
(B) at any time that any of the other applicable conditions precedent set forth
in Section 8.2 have not been satisfied or the commitments of Lenders, to make
Revolving Advances (“Protective Advances”) to Borrowers on behalf of Lenders
which Agent, in its reasonable business judgment, deems necessary or desirable
(a) to preserve or protect the Collateral, or any portion thereof, (b) to
enhance the likelihood of, or maximize the amount of, repayment of the Advances
and other Obligations, or (c) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement; provided, that at any time after giving
effect to any such Revolving Advances, the outstanding Revolving Advance plus
the aggregate Maximum Undrawn Amount do not exceed 110% of the Formula Amount.
Lenders holding the Revolving Commitments shall be obligated to fund such
Protective Advances and effect a settlement with Agent therefor upon demand of
Agent in accordance with their respective Revolving Commitment Percentages. To
the extent any Protective Advances are not actually funded by the other Lenders
as provided for in this Section 16.2(g), any such Protective Advances funded by
Agent shall be deemed to be Revolving Advances made by and owing to Agent, and
Agent shall be entitled to all rights (including accrual of interest) and
remedies of a Lender holding a Revolving Commitment under this Agreement and the
Other Documents with respect to such Revolving Advances.
(nn)    Sections 16.3(b), 16.3(c), and 16.3(d) of the Loan Agreement are amended
to read as follows:
(b)    Each Borrower acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
(and to the benefits of Section 3.10 as if it were a Lender) provided that (i)
Borrowers shall not be required to pay to any Participant more than the amount
which it would have been required to pay to Lender which granted an interest in
its Advances or other Obligations payable hereunder to such Participant had such
Lender retained such interest in the Advances hereunder or other Obligations
payable hereunder unless the sale of the participation is made with Borrower's
prior written consent, (ii) a Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 3.10 unless
Borrowers and Agent are notified in writing of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrowers, to comply
with Section 3.10(e) as though it were a Lender, and (iii) in no event shall
Borrowers be required to pay any such amount arising from the

49

--------------------------------------------------------------------------------



same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant. Each Borrower hereby
grants to any Participant a continuing security interest in any deposits, moneys
or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.


(c)    Any Lender, with the consent of Agent (which consent may not be
unreasonably withheld or delayed) and, prior to the occurrence and absent the
continuance of an Event of Default, the consent of Borrowing Agent (which
consent Borrowing Agent may not be unreasonably withheld or delayed, provided
that Borrowing Agent’s consent is not needed if the assignment or transfer is to
an Affiliate of any Lender or Agent), may sell, assign or transfer all or any
part of its rights and obligations under or relating to Revolving Advances
and/or Term Loans under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $3,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording , provided, however, that unless otherwise agreed by Agent in its sole
discretion, each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement with respect to each of the Revolving Advances and/or Term Loans
under this Agreement in which such Lender has an interest. Upon such execution,
delivery, acceptance and recording, from and after the transfer effective date
determined pursuant to such Commitment Transfer Supplement, (i) Purchasing
Lender thereunder shall be a party hereto and, to the extent provided in such
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder with a Revolving Commitment Percentage and/or Term Loan Commitment
Percentage, as applicable, as set forth therein, and (ii) the transferor Lender
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Commitment Transfer
Supplement creating a novation for that purpose. Such Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages and/or Term Loan
Commitment Percentages, as applicable, arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Subject to
Borrowing Agent’s right, under certain circumstances, to consent above, each
Borrower hereby consents to the addition of such Purchasing Lender and the
resulting adjustment of the Revolving Commitment Percentages and/or Term Loan
Commitment Percentages, as applicable, arising from the purchase by such
Purchasing Lender of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the Other Documents. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.

50

--------------------------------------------------------------------------------



(d)     Any Lender, with the consent of Agent and, if applicable, Borrowing
Agent as provided above, which shall not be unreasonably withheld or delayed,
may directly or indirectly sell, assign or transfer all or any portion of its
rights and obligations under or relating to Revolving Advances and/or Term Loans
under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company or other entity that
(i) is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and (ii) is administered, serviced or managed by the assigning Lender or an
Affiliate of such Lender (a “Purchasing CLO” and together with each Participant
and Purchasing Lender, each a “Transferee” and collectively the “Transferees”),
pursuant to a Commitment Transfer Supplement modified as appropriate to reflect
the interest being assigned (“Modified Commitment Transfer Supplement”),
executed by any intermediate purchaser, the Purchasing CLO, the transferor
Lender, and Agent as appropriate and delivered to Agent for recording. Upon such
execution and delivery, from and after the transfer effective date determined
pursuant to such Modified Commitment Transfer Supplement, (i) Purchasing CLO
thereunder shall be a party hereto and, to the extent provided in such Modified
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and (ii) the transferor Lender thereunder shall, to the extent
provided in such Modified Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Modified Commitment Transfer Supplement
creating a novation for that purpose. Such Modified Commitment Transfer
Supplement shall be deemed to amend this Agreement to the extent, and only to
the extent, necessary to reflect the addition of such Purchasing CLO. Each
Borrower hereby consents to the addition of such Purchasing CLO. Borrowers shall
execute and deliver such further documents and do such further acts and things
in order to effectuate the foregoing.
(oo)    Borrowers’ notice address in Section 16.16 is amended to read as
follows:
(C)
If to Borrowing Agent or any Borrower:    

Tecumseh Products Company

5683 Hines Drive
Ann Arbor, Michigan 48108
Attention:    Janice Stipp
Telephone:    (734) 585-9586
Facsimile:    (734) 352-3886


with a copy to:


Tecumseh Products Company
5683 Hines Drive
Ann Arbor, Michigan 48108
Attention:    Christine Saurini

51

--------------------------------------------------------------------------------



Telephone:    (734) 585-9441
Facsimile:    (734) 352-3741


(pp)    The following new Section 16.20 is added to the Loan Agreement
immediately following Section 16.19:
16.20    Anti-Terrorism Laws.    
(a)    Each Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Each Borrower covenants and agrees that (i) no Covered Entity will become
a Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the Agent in
writing upon the occurrence of a Reportable Compliance Event.
3.    Schedules to Loan Agreement. Attached as Exhibit B are updated Schedules
to the Loan Agreement (the “Specified Updated Schedules”) except with respect to
Schedule 5.2(b), Schedule 7.5, and Schedule 7.8. Upon the satisfaction of each
Condition Precedent, such Specified Updated Schedules amend the existing
corresponding Schedules to the Loan Agreement for all purposes.
4.    Amendment No. 3 Fee. When Borrowers execute this Amendment, they must pay
Agent for the ratable benefit of the Lenders a $150,000 amendment fee (the
“Amendment No. 3 Fee”). The Amendment No. 3 Fee is fully earned and is not
refundable in whole or in part. All fees, interest, charges, and costs in this
Amendment, the Loan Agreement, and the Other Documents are cumulative.

52

--------------------------------------------------------------------------------



5.    Conditions of Effectiveness of Amendment. This Amendment is not effective
until each of the following conditions precedent (the "Amendment No. 3
Conditions Precedent") have been satisfied to Agent's satisfaction:
(a)    Borrowers pay Agent the Amendment No. 3 Fee.
(b)    Agent has received fully executed originals of (i) this Amendment
(including all Exhibits), (ii) the Term Note, (iii) the Revolving Credit Note,
(iv) the related documents that require a signature listed as items 4, 7, 11,
12, 13, 27 and 28 on the Preliminary Closing Checklist attached as Exhibit C;
provided that with respect to items 12 (the Mortgage for the 5683 Hines Drive,
Ann Arbor, Michigan Real Property) and 13 (the Mortgage for the 420 S. Maumee
Street, Tecumseh, Michigan Real Property) (items 12 and 13, together the
“Specified Mortgages”), such documents are being executed and delivered by the
Borrowers at the Amendment No. 3 Closing, but such documents shall only be
effective and the Borrowers’ signatures released, and the Agent is permitted to
record the Specified Mortgages, upon the earlier to occur of: (y) at such time,
which release shall occur automatically, as all other Term Loan Release
Conditions have been satisfied such that recording the Specified Mortgages will
cause all Term Loan Release Conditions to be satisfied and the balance of the
Term Loan shall be released to the Borrowers from the Term Loan Pledge Account
in accordance with the Credit Agreement; and (z) at Borrowers’ direction within
29 days of the Amendment No. 3 Closing Date and after Agent’s receipt of the
environmental studies and reports described in the Term Loan Release Conditions
with respect to such Mortgage Real Property. Agent agrees that if the Specified
Mortgages are recorded under clause (z) of the preceding sentence, and the Term
Loan Release Conditions are not timely satisfied and the balance of the Term
Loan is not released to Borrowers from the Term Loan Pledge Account, then Agent
shall record discharges with respect to the Specified Mortgages.
(c)    Agent has received complete copies of the documents and materials listed
as item 8 on the Preliminary Closing Checklist attached as Exhibit C.
(d)    All loan documents, including notes, security agreements, guarantees,
subordination agreements, landlord waivers, financial statements, legal
opinions, evidence of insurance, and other documents, are satisfactory in form
and substance to Agent and its legal counsel.
6.    Representations and Warranties. The parties hereto represent and warrant
that this Amendment and the Loan Agreement, as amended hereby, constitute legal,
valid and binding obligations of the parties hereto and are enforceable against
such parties in accordance with their respective terms.
7.    Effect on the Agreement.
(a)    Upon the effectiveness of Section 2 hereof, each reference in the Loan
Agreement to "this Agreement," "hereunder," "hereof," "herein" or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

53

--------------------------------------------------------------------------------



(b)    Except as specifically amended herein, the Loan Agreement, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or Lenders, nor
constitute a waiver of any provision of the Loan Agreement, or any other
documents, instruments or agreements executed and/or delivered under or in
connection therewith.
8.    Governing Law. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns and
shall be governed by and construed in accordance with the laws of the State of
Michigan, without regard to any conflicts of laws principles thereto that would
call for the application of the laws of another jurisdiction.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.    Counterparts; Facsimile and PDF. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile transmission or
electronic transmission in PDF format shall be deemed to be an original
signature hereto.






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first written above.
PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By:
/s/ Todd Milenius
 
Todd Milenius, Vice President

Revolving Commitment Percentage: 100%
Revolving Commitment Amount: $34,000,000
Term Loan Commitment Percentage: 100%
Term Loan Commitment Amount $15,000,000







54

--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:
TECUMSEH PRODUCTS COMPANY
TECUMSEH COMPRESSOR COMPANY
TECUMSEH PRODUCTS OF CANADA, LIMITED
EVERGY, INC.
By:
/s/ Janice E. Stipp
 
Janice E. Stipp, Chief Financial Officer and Treasurer
 
 






SIGNATURE PAGE TO
AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT A
TERM NOTE


See Attached.



EXHIBIT TO A
AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT B
UPDATED SCHEDULES


See Attached.



EXHIBIT TO B
AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT C
PRELIMINARY CLOSING CHECKLIST


See Attached.



EXHIBIT TO C
AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT

--------------------------------------------------------------------------------



EXHIBIT D
REVOLVING CREDIT NOTE


See Attached.



EXHIBIT TO D
AMENDMENT NO. 3 TO REVOLVING CREDIT AND SECURITY AGREEMENT